Case 20-10343-LSS    Doc 1527-3   Filed 10/15/20   Page 1 of 3




                    ALIXPARTNERS, LLP


                         Exhibit B

             Certification of David MacGreevey
                  Case 20-10343-LSS            Doc 1527-3          Filed 10/15/20        Page 2 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                 (Jointly Administered)
                                Debtors.



                              CERTIFICATION OF DAVID MACGREEVEY


             I, David MacGreevey, declare under the penalty of perjury as follows:

             1.     I am a Managing Director at AlixPartners, LLP (“AlixPartners”), financial advisor to

the Official Committee of Unsecured Creditors (the “Committee”) of Boy Scouts of America and

Delaware BSA, LLC and its affiliates (the “Debtors”) in the above-captioned Chapter 11 Cases.

             2.     I have reviewed the Sixth Monthly Application of AlixPartners, LLP, Financial

Advisor to the Official Committee of Unsecured Creditors for Allowance of Compensation for

Services Rendered and for Reimbursement of Expenses for the Period August 1, 2020 through August

31, 2020 (the “Sixth Monthly Application”).

             3.     I have reviewed Rule 2016-2 of the Local Bankruptcy Rules for the District of

Delaware (“Local Rule”) and submit that the Sixth Monthly Application substantially complies with

such Local Rule.

             4.     To the best of my knowledge, information and belief formed after reasonable inquiry,



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

                                                                 -1-
             Case 20-10343-LSS           Doc 1527-3    Filed 10/15/20    Page 3 of 3




the Sixth Monthly Application complies with the United States Trustee Guidelines for Reviewing

Applications for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330,

adopted August 17, 2013 (the “UST Guidelines”).

       5.      The fees and out-of-pocket expenses are billed in accordance with the billing

practices described below, and except as otherwise indicated therein fall within the UST Guidelines.

Except to the extent prohibited by the UST Guidelines, the fees and out-of-pocket expenses sought

herein have been billed in accordance with practices customarily employed by AlixPartners and

accepted by the AlixPartners’ clients.

       6.      With respect to expenses and reimbursable services incurred for which

reimbursement is sought, AlixPartners:

                  1. Does not make a profit;

                  2. Does not include in the amount for which reimbursement is sought the
                     amortization of the cost of any investment, equipment or capital outlay; and

                  3. Seeks reimbursement of services purchased from or contracted for with a third-
                     party vendor only in the amount billed to AlixPartners by and paid or to be paid
                     by the Applicant to the vendor.


       I certify, under penalty of perjury, that the foregoing statements made by me are true to the

best of my knowledge, information and belief.

Dated: October 15, 2020


                                             /s/ David MacGreevey
                                             By: David MacGreevey
                                                  Managing Director




                                                      -2-
